                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN


JAMES PAUL KADOUSEK,

                            Plaintiff,                          ORDER

       v.                                                    19-cvB329-wmc

ANDREW SAUL,
Commissioner of Social Security,

                            Defendant.




       On November 22, 2019, the court issued an order remanding this case to the

commissioner for further proceedings pursuant to sentence four of 42 U.S.C. ' 405(g)

pursuant to joint stipulation of the parties. Now before the court is the parties’ joint

stipulation for an award of attorney=s fees under the Equal Access to Justice Act, 28 U.S.C.

' 2412, in the amount of $3,950.00 and expenses in the amount of $400.00. (Dkt. #13.)


                                         ORDER

       IT IS ORDERED that the joint stipulation for an award of attorney fees and

expenses under the Equal Access to Justice Act is GRANTED. Plaintiff is awarded fees of

$3,950.00 and costs of $400.00. These fees are awarded to plaintiff and not plaintiff’s

attorney and can be offset to satisfy pre-existing debts that the litigant owes the United

States under Astrue v. Ratliff, 130 S.Ct. 2521, 177 L. Ed. 2d 91 (2010).




                                             1
       If counsel for the parties verify plaintiff owes no pre-existing debt subject to offset,

the defendant shall direct that the award be made payable to plaintiff’s attorney pursuant

to the EAJA assignment duly signed by plaintiff and counsel.

       If plaintiff owes a pre-existing debt subject to offset in an amount less than the EAJA

award, the Social Security Administration will instruct the U.S. Department of Treasury

that any check for the remainder after offset will be made payable to plaintiff and mailed

to the business address of plaintiff’s attorney.

       Entered this 17th day of December, 2019.

                                           BY THE COURT:

                                           /s/
                                           __________________________________
                                           William M. Conley
                                           District Judge




                                              2
